    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 1 of 16 PageID #:32




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


U.S. EQUAL EMPLOYMENT                           )
OPPORTUNITY COMMISSION,                         )
                                                )
            Plaintiff,                          )                    Case No. 1:20-cv-3683
                                                )
v.                                              )
                                                )
PERSONNEL STAFFING GROUP, LLC                   )
d/b/a MOST VALUABLE PERSONNEL                   )
and MVP WORKFORCE, LLC                          )
                                                )
________________________________________________)


                                      CONSENT DECREE

       1.      Plaintiff Equal Employment Opportunity Commission (“EEOC” or

“Commission”) filed Case No. 1:20-cv-3683, alleging that, since at least January, 2014 to the

present, at their facilities in Illinois, Defendants Personnel Staffing Group, LLC d/b/a Most

Valuable Personnel (“PSG”) and MVP Workforce, LLC (“Workforce”) (collectively,

“Defendants”) violated Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e

et seq. (“Title VII”), and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, by:

            A. Failing or refusing to refer a class of female employees/applicants, including
               Charging Parties Qiana Matthews and Keeona Person and class members Jasmine
               Cox and Michelle Gongora, for certain job assignments, either on their own
               initiative or in compliance with discriminatory client requests, because of their
               sex;

            B. Subjecting a class of female employees/applicants to different terms and
               conditions of employment because of their sex, including but not limited to, fewer
               hours of work;

            C. Failing or refusing to refer a class of employees/applicants, including Charging
               Party Norman Green, for certain job assignments, either on their own initiative or
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 2 of 16 PageID #:33




               in compliance with discriminatory client requests, because of their race (Black);
               and

            D. Subjecting a class of employees to different terms and conditions of employment
               because of their race (Black), including but not limited to, fewer hours of work.

       2.      This Consent Decree shall not be construed as an admission by any party of the

claims or defenses of any other party.

       3.      In the interest of resolving these matters, and as a result of having engaged in

comprehensive settlement negotiations, the parties have agreed that these actions should be

finally resolved by entry of this Consent Decree (hereafter “Decree”).

                                            FINDINGS

       4.      Having carefully examined the terms and provisions of this Decree, and based on

the pleadings, record, and stipulations of the parties, the Court finds the following:

            A. This Court has jurisdiction of the subject matter of these actions and of the
               parties.

            B. The terms of this Decree are adequate, fair, reasonable, equitable, and just. The
               rights of EEOC, Defendants, the Charging Parties, the claimants, and the public
               interest are adequately protected by this Decree.

            C. This Decree conforms to the Federal Rules of Civil Procedure and Title VII and is
               not in derogation of the rights or privileges of any person. The entry of this
               Decree will further the objectives of Title VII and will be in the best interests of
               the parties, the Charging Parties, the claimants, and the public.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                                          INJUNCTION

       5.      Defendants, their officers, shareholders, agents, employees, successors, assigns

and all persons acting in concert with them are enjoined from failing or refusing to refer for

employment, or otherwise to discriminate against, any individual because of sex or race, or from
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 3 of 16 PageID #:34




classifying or referring for employment any individual on the basis of sex or race, in violation of

Title VII.

       6.      Defendants, their officers, shareholders, agents, employees, successors, assigns

and all persons acting in concert with them are enjoined from engaging in any form of retaliation

against any person because such person has opposed any practice made unlawful under Title VII,

filed a Charge of Discrimination under Title VII, testified or participated in any manner in any

investigation, proceeding, or hearing under Title VII, or asserted any rights under this Decree.

                                     MONETARY RELIEF

       7.      Defendant PSG shall pay the gross sum of $145,000, pursuant to the terms of the

Settlement Agreement entered into in Cox, et al. v. Personnel Staffing Group, LLC, Case No. 16

C 11282 (N.D. Ill.). Qiana Matthews will provide an executed release in the form attached as

Exhibit A to the Decree.

       8.      Defendant PSG shall pay the gross sum of $337,500, pursuant to the terms of the

Settlement Agreement entered into in Hunt, et al. v. Personnel Staffing Group, LLC, dba MVP,

et al., Case No. 16 C 11086 (N.D. Ill.) Prior to receiving payment under the Settlement

Agreement and this Decree, charging party Norman Green shall provide PSG with an executed

release as part of the Hunt Settlement Agreement.

       9.      Defendant Workforce shall pay the gross sum of $86,000, pursuant to the terms of

the Settlement Agreement entered into in Smith, et al. v. MVP Workforce, LLC, et al., Case No.

18 C 03718 (N.D. Ill.)

                           PERSONNEL STAFFING GROUP, LLC

       10.     PSG hereby certifies in writing to the Court and to the EEOC that: a) it does not

have any contracts with customers which result in PSG assigning temporary employees in
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 4 of 16 PageID #:35




Illinois; and b) it does not operate offices in Illinois through which temporary employees are

assigned to customers in Illinois.

         11.   PSG shall provide the EEOC with semi-annual written certifications throughout

the duration of the Decree demonstrating that PSG has not entered into any contracts with

customers that result in PSG assigning temporary employees in Illinois nor does it operate any

offices in Illinois through which laborers are assigned to customers in Illinois. The first such

certification shall be due 6 (six) months after entry of the Decree.

         12.   If, during the term of this Decree, PSG enters into any contracts with customers in

Illinois that result in PSG’s assignment of temporary employees to that customer, or operates any

offices that assign temporary employees to customers in Illinois, PSG shall immediately report

that to the EEOC and be bound by the provisions of this Decree contained in paragraphs 13 - 31,

below, without further act or deed by any person and without further notice to or order from the

Court.

                                     POSTING OF NOTICE

         13.   Within five (5) business days following entry of the Decree, Defendant

Workforce shall post at each of its locations in Illinois a copy of the Notice (attached as Exhibit

B to this Decree) on any and all bulletin board(s) usually used by Workforce for communicating

with its employees and applicants. The Notice shall remain posted for two and one half (2 ½)

years from the date of entry of this Decree. Workforce shall take all reasonable steps to ensure

that the posting is not altered, defaced or covered by any other material. Workforce shall certify

to EEOC in writing within ten (10) business days after entry of the Decree that the Notice has

been properly posted. During the duration of this Decree, Defendant shall permit a
     Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 5 of 16 PageID #:36




representative of EEOC to enter Defendant Workforce’s premises for purposes of verifying

compliance with this Paragraph at any time during normal business hours without prior notice.

                                        MAILING TO CLIENTS

          14.      Within 21 business days following entry of the Decree, Workforce shall send a

notice (“Client Notice”) to all of its current clients that it is an equal opportunity employer and

will not discriminate on the basis of sex, race, age, national origin, religion, or disability when

selecting employees for job assignments. Workforce shall obtain the EEOC’s approval of the

language of the Client Notice before it is sent out. During the term of this Decree, within five (5)

business days of Workforce obtaining a new client, it shall send the Client Notice to the new

client.

                                          RECORD KEEPING

          15.      For the duration of the Decree, Defendant Workforce shall maintain and make

available for inspection and copying by the EEOC the following records for all new applicants to

Defendant Workforce following the entry of this Decree:

                A. All sign-in sheets and applications of individuals seeking employment/referral, or
                   other records that are used or created in lieu of sign-in sheets.

                B. All notes of interviews with an applicant and notes of other contact with an
                   applicant;

                C. All applicant self-identification forms;

                D. Pursuant to Workforce’s obligations under the Illinois Day and Temporary Labor
                   Services Act, 820 ILCS 175/12(4), all requests made by clients for specific
                   qualifications or attributes of a day or temporary laborer;

                E. Pursuant to Workforce’s obligations under the Illinois Day and Temporary Labor
                   Services Act, 820 ILCS 175/12(1), (2) & (9), for each day or temporary laborer:

                   1. the name and address;

                   2. race and gender, as provided by the day or temporary laborer;
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 6 of 16 PageID #:37




                3. the name, address, and telephone number of the client and specific location
                   sent to work;

                4. the type of work performed;

                5. the number of hours worked;

                6. the hourly rate of pay; and

                7. the date sent.

             F. Any Workforce database, or other documents, containing all information
                maintained for each applicant;

             G. Documents related to each complaint of sex and/or race discrimination made by
                an applicant for employment, if any. Such documents shall include the date the
                complaint was made, the name of the complainant, the allegations of the
                complaint, and what actions Workforce took, if any, to resolve the matter; and

             H. Workforce shall make all documents or records referred to in this Paragraph
                available for inspection and copying, including providing a copy of any
                Workforce database containing information regarding applicants, within fifteen
                (15) business days after the EEOC so requests. Workforce shall require personnel
                within its employ whom the EEOC reasonably requests for purposes of verifying
                compliance with this Decree to cooperate with the EEOC and to be interviewed
                for the purpose of determining compliance with this Decree.

                                           REPORTING

       16.      Within six months of entry of this Decree, and at six-month intervals thereafter

for the duration of the Decree, Workforce shall provide Reports to the EEOC. Workforce’s

Reports shall include information regarding the following:

             A. A certification in writing that it is not complying and will not comply with
                discriminatory employee assignment requests from clients;

             B. Any Workforce database, or other documents, containing all information
                maintained for each applicant, including, but not limited to, the information
                maintained pursuant to Paragraphs 15D, E & F; and

             C. All complaints or reports, oral or written, of sex or race discrimination or
                retaliation.
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 7 of 16 PageID #:38




                                         MONITORING

       17.      There will not be an outside monitor initially assigned to oversee compliance with

this consent decree. However, in the event the EEOC determines that review of Workforce’s

compliance with the terms herein necessitate an outside monitor, EEOC can request the

appointment of an outside monitor to undertake actions the EEOC deems appropriate. In the

event the EEOC seeks to appoint an outside monitor, the parties shall meet and confer and

attempt to resolve any dispute regarding the issue. In the event the parties are not able to resolve

their dispute, the EEOC and Workforce will submit themselves to the jurisdiction of this

Honorable Court for the purpose of resolving any and all issues pertaining to the appointment of

an outside monitor. The Court will have authority to appoint an outside monitor recommended

by the EEOC, paid for by Workforce.

                    ADOPTION OF NEW POLICIES AND PROCEDURES

       18.      Within twenty-one (21) calendar days of the date of the entry of this Decree,

Workforce shall use, adopt, and/or implement policies and procedures designed to carry out the

terms and conditions of this Decree, including the following:

             A. Workforce shall provide clear instructions to temporary and internal employees as
                to how to make a complaint of discrimination, including identifying the person(s)
                to whom employees can make such complaints;

             B. Workforce shall adopt a temporary employee search process for identifying
                qualified individuals for open assignments with the following minimum
                standards:

                1. For assignments that require no specific skill set or experience, Workforce
                   will offer the assignment to its temporary employees regardless of gender and
                   race; and
                2. If a client specifically requests a specific skill set or prior experience,
                   Workforce will document the request from the client and then conduct a
                   gender- and race-neutral search for temporary employees with the skills or
                   experience specifically requested by the client.
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 8 of 16 PageID #:39




       19.     Within ten calendar days of the adoption of the above policy, Workforce shall

provide a copy of the policy to the EEOC. Workforce must consider any suggestions made by

EEOC with respect to its policy. However, the inclusion of this paragraph in the decree does not

represent the EEOC’s or the Court’s approval of Defendant’s policies. Ten days after receipt of

any comments from EEOC, Workforce shall deliver a hard copy of the policy to all of its

employees. Thereafter, Workforce shall make the policy available to new hires within five (5)

days of the date of hire.

                                           TRAINING

       20.     Workforce shall provide semi-annual training on the requirements of Title VII to

all employees in any way involved in the hiring and/or assignment process, including, but not

limited to, employees responsible for providing applications to potential applicants, employees

who have input into and/or decide which applicants to interview, employees who interview

applicants, employees who have input in the hiring/assignment process, and employees who

make hiring/assignment decisions. Such training shall be conducted by an outside trainer paid

for by Workforce and approved by EEOC. The first semi-annual training shall take place within

ninety (90) days of the entry of this Decree, with subsequent trainings taking place at six (6)

month intervals thereafter.

       21.     Workforce shall obtain approval from the EEOC of its proposed trainer prior to

each training session. Workforce shall submit the name, address, telephone number, resume and

training proposal of the proposed trainer to the EEOC at least (30) calendar days prior to the

proposed commencement date(s) of the training(s). The EEOC shall have five (5) business days

from the date of receipt of the information described above to accept or reject the proposed

trainer. In the event the EEOC does not approve Workforce’s designated trainer, Workforce
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 9 of 16 PageID #:40




shall have ten (10) business days to identify an alternate trainer. The EEOC shall have five (5)

business days from the date of receipt of the information described above to accept or reject the

alternate trainer. If the parties cannot through this process agree on a trainer, then they may seek

the Court’s assistance under Paragraph 25.

        22.    Workforce shall certify to the EEOC, in writing, within five (5) business days

after each training session has occurred that the training has taken place and that the required

personnel have attended. Such certification shall include the date, location, and duration of the

training, and a copy of the registry of attendance, which shall include the name and position of

each person in attendance. Workforce shall also provide EEOC with a list of the names of all

current employees who are in any way involved in the hiring and/or assignment process.

        23.    Within five (5) business days after each training session has occurred, Workforce

shall provide to the EEOC copies of any and all pamphlets, brochures, outlines, or other written

materials provided to the participants of the training session.

        24.    Any new hire for Workforce who will be responsible for providing applications to

potential applicants, has input into and/or decides which applicants to interview, interviews

applicants, has input in the hiring/assignment process, or makes hiring/assignment decisions

shall be provided a copy of all pamphlets, brochures, outlines, or other written materials

provided to the participants of the training session within five (5) business days of his/her start

date.

                                    DISPUTE RESOLUTION

        25.    In the event that either party believes that any other party has failed to comply

with any provision of this Decree, the complaining party shall notify the other parties of the

alleged non-compliance and shall afford the alleged non-complying party ten (10) business days
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 10 of 16 PageID #:41




to remedy the non-compliance or to satisfy the complaining party that the alleged non-complying

party has complied. If the alleged non-complying party has not remedied the alleged non-

compliance or satisfied the complaining party that it has complied within ten (10) business days,

the complaining party may apply to the Court for appropriate relief.

          26.    In resolving any dispute with regard to a party’s compliance with any provision of the

Decree, the Court shall have available to it all equitable remedies which come within the Court’s inherent

authority, including, but not limited to, extension of any or all terms of the Decree and/or imposing a

monetary fine for non-compliance.

                DURATION OF DECREE AND RETENTION OF JURISDICTION

          27.    All provisions of this Decree shall be in effect (and the Court will retain

jurisdiction of this matter to enforce this Decree) for a period of two and one-half (2 ½) years

immediately following entry of this Decree. If, however, at the end of the two and one-half-year

period, any disputes remain unresolved, the term of this Decree shall be automatically extended

for the sole purpose of resolution of the issues raised in such disputes (and the Court will retain

jurisdiction of this matter to enforce this Decree) until such time as all such disputes have been

resolved.

                                 MISCELLANEOUS PROVISIONS

          28.    Each party to this Decree shall bear its own attorney fees, expenses, and costs.

          29.    If any provision of this Decree is found to be unlawful, only such

provision(s)shall be severed and the remainder of this Decree shall remain in full force and

effect.

          30.    This Consent Decree and the terms thereof apply only to the assignment of

laborers in Illinois. The injunctive relief, record keeping, training, adoption of new policies and
    Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 11 of 16 PageID #:42




procedures requirement, reporting requirements, and all other terms and conditions set forth in

this Consent Decree are only applicable to the assignment of laborers in Illinois.

       31.     When this Decree requires submission by Defendants of reports, certifications,

notices, or other materials to the EEOC, they shall be mailed to: PSG/MVP Workforce

Settlement, 230 S. Dearborn St., Suite 2920, Chicago, IL, 60604. When this Decree requires

submission by the EEOC to Workforce, they shall be mailed to Laurence Gould, MVP

Workforce, LLC, 1751 Lake Cook Road, Suite 600, Deerfield, Illinois 60015 with a copy to

Elliot Richardson and Carter Korey, Korey Richardson LLP, 20 S. Clark Street, Suite 500,

Chicago, Illinois 60603. The parties can agree to provide submissions via email.

ENTERED AND APPROVED FOR:

 For the EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION
 131 M Street, NE
 Washington, DC 20507

 SHARON FAST GUSTAFSON
 General Counsel

 JAMES LEE
 Deputy General Counsel

 GWENDOLYN YOUNG REAMS
 Associate General Counsel

 /s/ Gregory Gochanour
 Gregory Gochanour
 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION
 Chicago District Office
 230 S. Dearborn, Suite 2920
 Chicago, Illinois 60604
 Telephone: (312) 872-9685
 E-Mail: gregory.gochanour@eeoc.gov

 /s/ Ann M. Henry
 Ann M. Henry
  Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 12 of 16 PageID #:43




EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
Chicago District Office
230 S. Dearborn, Suite 2920
Chicago, Illinois 60604
Telephone: (312) 872-9659
E-Mail: ann.henry@eeoc.gov

For Defendants:


/s/ Elliot Richardson
Elliot Richardson
One of Defendants’ Attorneys
Korey Richardson LLP
Two First National Plaza
20 South Clark Street, Suite 500
Chicago, IL 60603
Telephone: 312-372-7045 ext. 458
Email: erichardson@koreyrichardsonlaw.com



ENTER: 6/29/20


_____________________________


John Z. Lee
United States District Judge
Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 13 of 16 PageID #:44




                            EXHIBIT A
   Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 14 of 16 PageID #:45




                                           RELEASE

       In consideration for the payments to be paid to me by Defendants Personnel Staffing

Group, LLC d/b/a Most Valuable Personnel and/or MVP Workforce, LLC, in connection with

the resolution of EEOC v. Personnel Staffing Group, LLC d/b/a Most Valuable Personnel and

MVP Workforce, LLC, Case No. 1:20-cv-3683 (N.D. Ill.), I waive my right to recover for any

claims of race and sex discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq., and the Civil Rights Act of 1991, 42 U.S.C. §1981a, that I had against

Defendants Personnel Staffing Group, LLC d/b/a Most Valuable Personnel and MVP Workforce,

LLC, prior to the date of this release and that were included in the claims alleged in EEOC’s

complaint in EEOC v. Personnel Staffing Group, LLC d/b/a Most Valuable Personnel and MVP

Workforce, LLC, Case No. 1:20-cv-3683 (N.D. Ill.)



_____________________________                               Dated:__________________
Qiana Matthews
Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 15 of 16 PageID #:46




                            EXHIBIT B
   Case: 1:20-cv-03683 Document #: 10 Filed: 06/29/20 Page 16 of 16 PageID #:47




                              NOTICE TO ALL EMPLOYEES

        This Notice is being posted pursuant to a Consent Decree entered by the federal court in
EEOC v. Personnel Staffing Group, LLC and MVP Workforce, LLC, No. 1:20-cv-3683 (N.D. Ill.),
resolving a lawsuit filed by the Equal Employment Opportunity Commission (“EEOC”) against
Personnel Staffing Group, LLC d/b/a Most Valuable Personnel and MVP Workforce, LLC
(“Defendants”).

       In its litigation, EEOC alleged that Defendants violated Title VII of the Civil Rights Act
of 1964, as amended, (“Title VII) by discriminating against classes of individuals on the bases of
sex and race.

       To resolve the case, Defendants and EEOC have entered into a Consent Decree which
provides, among other things, that:

       1)      Defendants will make a monetary payment to resolve the discrimination claims
               against them;

       2)      Defendants are enjoined from discriminating against any employee on the basis of
               sex or race;

       3)      Defendants will not retaliate against any employee who has made allegations of
               discrimination or participated in any way in a proceeding involving discrimination
               under Title VII;

       4)      Defendants will provide training on Title VII to all employees in any way involved
               in the hiring and/or assignment process; and

       5)      Defendants will change their policies and procedures to comply with Title VII.

The EEOC enforces the federal laws against discrimination in employment on the basis of race,
national origin, color, religion, sex, age, or disability. The EEOC charges no fees and has
employees who speak languages other than English. If you believe you have been discriminated
against, you may contact the EEOC at 800-669-4000 or visit EEOC online at
https://publicportal.eeoc.gov/Portal/Login.aspx.


    THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

       This Notice must remain posted for two and one-half (2 ½) years from the date below
and must not be altered, defaced or covered by any other material. Any questions about this
Notice or compliance with its terms may be directed to EEOC, PSG/MVP Workforce
Settlement, 230 South Dearborn Street, Suite 2920, Chicago, IL 60604.


____________                                        _____________________________
Date                                                The Honorable John Z. Lee
                                                    United States District Court
